DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 9, 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2, line 2 recited the limitation “diametrically opposite plant structures”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited the limitation “each aperture configured to support a growth ring” and “the micro-sprayers are located in proximity to one or more growth frames disposed within one or more apertures of the growth platform” which is vague and indefinite. It is unclear if this is the same structure as the growth frame, or if this is a separate structure entirely. The terms are used interchangeably per applicant’s 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over GAGNE; Patrick et al. (US 20170223912 A1; hereinafter Gagne) in view of Fraze; Raymond E. (US 4669217 A; Fraze).
Regarding claim 1, Gagne teaches:
A growth platform. (See Fig. 1 #25); 
A mixing tank. [0136] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115. 
And a hydraulic delivery system. (See Fig. 5 #346); [0144]
Wherein the growth platform is shaped to form multiple apertures. (See Fig. 1 #25); [0132] The growth chamber 10 further comprises a plurality of growing tubes 25 comprising a plurality of apertures 26 
Wherein the hydraulic delivery system comprises sensors. (See Fig. 5 #3464, 3444); [0144] sensors 3444 associated with the growth chamber 344 and sensors 3464 in association with the water management system 346 provide signals to the growing system controller 322 through the I/O device 326, the signals providing an indication of the status of various operational parameters.
Multiple flow control valves downstream of the high pressure pump (See Fig. 3 #154, 155, 172, 173); [0139] feed pumps 154, 155 may pass through one or more check valves, for example two check valves 172, 173, to prevent backwash of fluid into the outgoing feed pumps 154, 155, Fluid from the check valves 172, 173 may pass through one or more particle filters
And multiple micro-sprayers. (See Fig. 2 #106); [0132] The water feeder conduits 105 (only one labeled) are in fluid communication with distribution heads 106  
The high pressure pump, inline valves, and micro- sprayers being hydraulically coupled to the mixing tank. 
Wherein further the hydraulic delivery system is configured to pulse the release of a nutrient solution mist during a feeding cycle comprising one of more pulse-widths. [0055]; [0135] The water management system 100 together with the growth chamber 10 may be automatically controlled by a growing system controller 50 programmed to automatically adjust parameters of the water management system 100 and growth chamber 10 in response to signals sent from the sensors to the growing system controller 50.
Wherein-the mixing tank is configured to combine nutrients in water to generate a nutrient solution for a nutrient solution mist. [0137] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115.
And wherein the micro-sprayers are located in proximity to one or more apertures of the growth platform, the micro-sprayers being positioned to direct the nutrient solution mist towards one or more plants. (See Fig. 2 #25, 26, 106); [0132] The water feeder conduits 105 (only one labeled) are in fluid communication with distribution heads 106 in a water header line 107 fluidly connected to a water treatment zone 101 of the water management system 100 through an outgoing feed line 108.
Gagne does not explicitly teach:
Each aperture configured to support a growth ring
Plants supported by the one or more growth frames
Fraze
Each aperture configured to support a growth ring. (See Fig. 2 #130, 150); (Column 7, lines 52-57) Collar or sealing ring 150 is adapted to be attached and hermetically sealed to a hole in upper housing 130 with outer housing 152 of the plant propagation module 18 frictionally engaging the inner surface of sealing ring 150 so that it can be removed and replaced readily once the plant has finished its growing cycle.
Plants supported by the one or more growth frames. (See Fig. 2 #19, 150); (Column 7, lines 10-15) The level of nutrient 26 in upper nutrient reservoir 14 will thus rise and flood roots 142 providing nutrients and water to the plants 19 supported in plant propagation support modules 18.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne to incorporate the growth frames of Fraze in order to gain the advantages of easily removing and replacing plants once the plants have completed growth (Column 7, lines 52-57). 
Regarding claim 3 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
further teaches:
Wherein the mixing tank keeps the nutrients separate from the water immediately before delivering in the nutrient solution through the hydraulic delivery system to one or more plants. (See Fig. 3 #90, 116); [0136] 
Regarding claim 5 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne does not teach. Fraze
Wherein the growth ring comprises a cup structure that includes a plurality of apertures. (See Fig. 3 #18, 154); (Column 7, lines 60-65)
Regarding claim 6 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
One or more feeding tanks hydraulically coupled between the mixing tank and the multiple micro sprayers. (See Fig. 3 #113, 114, 115); [0053]; [0055] The solution delivery subsystem may comprise one or more pumps fed from the one or more tanks, preferably via one or more filters (e.g. particle filters). The one or more pumps may pump irrigation solution to a solution delivery header in or proximate the growth chamber. (…) The valves may feed distributors that are in fluid communication with sprayers (e.g. nozzles) within a root zone.
Regarding claim 7 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Positive displacement pump. (See Fig. 3 #150); [0137]
Gagne does not explicitly teach where the high pressure pump is a positive displacement pump. However, it would have been obvious to one of ordinary skill within the art at the time of filing to include a positive displacement pump as an obvious substitution of functional equivalent.
Regarding claim 8 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Further comprising a computing device with instructions recorded therein. (See Fig. 5 #322, 330); [0144] The growing system controller 322 comprises a memory 328 to store data 332, for example operational parameters 
Wherein the computing device receives input from the sensors and controls the operation of the inline valves, the micro sprayers, the mixing tank, and the chemical and physical condition of the nutrient solution based on the instructions. (See Fig. 5 #322); [0144] A processor 324 executes the programs 330 utilizing the data 332 and sends signals through an input/output (I/O) device 326 to pumps 3461, valves 3462, other water management devices 3464 (e.g. UV sterilizers) of the water management system 346 and to fans 3441, HVAC units 3442 and other growth chamber devices 3443 (e.g. lamps) of the growth chamber 344 to operate the growing system 320. Sensors 3444 associated with the growth chamber 344 and sensors 3464 in association with the water management system 346 provide signals to the growing system controller 322 through the I/O device 326, the signals providing an indication of the status of various operational parameters.
Regarding claim 9 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 8. Gagne further teaches:
Further comprising a graphical user interface (GUI) programmed to configure the hydraulic system by manipulating the instructions. [0111] The output device may be a monitor, a printer, a device that interfaces with a remote output device or the like. The input device may be a keyboard, a mouse, a microphone, a device that interfaces with a remote input device or the like. With a 
Regarding claim 10 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Wherein one or more of the flow control valves is a proportioning valve. [0054] the delivery header may be in fluid communication with the growth chamber through one or more valves, for example one or more automated solenoid valves.
The examiner would like to note that solenoid valves adjust and regulate flow based on the intensity of the electrical signal into the valve. Therefore, the limitation for an electronically actuated valve, known as a proportioning valve, is met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze further in view of YANO; Hiroshi et al. (US 20170265409 A1; hereinafter Yano).
Regarding claim 2 Gagne, in view of Fraze, as shown above, discloses all of the limitations of claim 1. Gagne, in view of Fraze, does not teach. Yano teaches:
Wherein the nutrient solution mist is released towards two diametrically opposite plant structures based on the pulse-width. (See Fig. 2 #15, 16, 25, 26); [0029] the control unit 40 is capable of controlling modes in which to supply the germination enhancer 3 to the plants 10, 20, such as the timing at which to supply the germination enhancer 3, the length of time for which 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne, in view of Fraze, to incorporate mist towards two diametrically opposite plant structures, as taught by Yano, in order to gain the advantages of foliar feeding, thereby enhancing nutrient absorption by the plant. The examiner is interpreting the intervals and length of time at which to supply the germination enhancer of Yano as the pulse-width. Therefore, Yano meets the limitations of claim 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze, in view of Yano, further in view of Gonyer; Daegan et al. (US 20140144078 A1; hereinafter Gonyer).
Regarding claim 4 Gagne, in view of Fraze, in view of Yano, as shown above, discloses all of the limitations of claim 2. Gagne further teaches:
 The parameters of the growth chamber are modified, based on readings of the sensors, in the hydraulic delivery system [0055]; [0135] The water management system 100 together with the growth chamber 10 may be automatically controlled by a growing system controller 50 programmed to automatically adjust parameters of the water management system 100 and growth chamber 10 in response to signals sent from the sensors to the growing system controller 50.
Gagne in view of Fraze, in view of Yano does not explicitly teach. Gonyer 
Wherein the pulse-width and positioning of the nutrient solution mist are modified based on readings of the sensors in the hydraulic delivery system. (See Fig. 1 #106, 157); [0041] For example, system controller 106 may be in communication with spray valves 157 associated with each modular unit 102, wherein system controller 106 is configured for selectively adjusting each of spray valves 157 to control the amount of fluid that is provided to each modular unit 102 through nutrient feeding system 154. Therefore system controller 106 may implement custom preprogrammed spray operations for each modular unit 102 based on data collected from sensors 164, 166, 168.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growing system of Gagne, Fraze, and Yano to modify the pulse-width and positioning of the nutrient solution mist based on readings of the sensors, as taught by Gonyer, in order to gain the advantages of optimizing fluid flow. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Fraze further in view of MIRESMAILLI; Saber et al. (US 20170030877 A1; hereinafter Miresmailli).
Regarding claim 11 Gagne, in view of Fraze, discloses all of the limitations of claim 1. Gagne, in view of Fraze does not teach. Miresmailli teaches:
Wherein the sensors comprise one or more rod multi-sensors. [0011]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the sensors of Gagne, in view of Fraze, to incorporate a rod multi-sensor, as taught by Miresmailli
Regarding claim 11 Gagne, as shown above, discloses all of the limitations of claim 1. Gagne further teaches:
Multi sensors. [0024] (e.g. sensors for odor, humidity, temperature, pressure, etc.)
Gagne does not explicitly teach where the sensors are rod multi-sensors. However, it would have been an obvious matter of design choice to have rod multi-sensors since applicant has not disclosed that the rod structure solves any stated problem.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Ross; Adam et al. (US 9872449 B2; hereinafter Ross).
Regarding claim 13 Gagne teaches:
A means for mixing a nutrient solution on a just-in-time basis as required by the plant. [0136] Mixing and storage tanks may include, for example, a water/peroxide tank 113, a first feed cycle tank 114 and a second feed cycle tank 115. 
A means for hydraulically delivering the nutrient solution to the plant on the just-in time basis. [0042] the solution preparation subsystem in a feedback loop with the controller may determine how much of which chemical component to add to compensate when the target levels are out of specification and then implement any required changes.
A means for applying the nutrient solution to the plant as a mist. (See Fig. 2 #106); [0055] Irrigation solution may be provided to the sprayers at a pressure high enough to result in a mist in the root zone which aggressively saturates the root ball of the plants.  
A means for electronically controlling the means for mixing, the means for hydraulically delivering, and the means for applying the nutrient solution to the plant as a pulsed mist on the just-in-time basis. (See Fig. 5 #322); [0144] A processor 324 executes the programs 330 utilizing the data 332 and sends signals through an input/output (I/O) device 326 to pumps 3461, valves 3462, other water management devices 3464 (e.g. UV sterilizers) of the water management system 346 and to fans 3441, HVAC units 3442 and other growth chamber devices 3443 (e.g. lamps) of the growth chamber 344 to operate the growing system 320. Sensors 3444 associated with the growth chamber 344 and sensors 3464 in association with the water management system 346 provide signals to the growing system controller 322 through the I/O device 326, the signals providing an indication of the status of various operational parameters.
Gagne does not teach:
A mechanically variable means for supporting a plant without a growth medium as the plant matures
Ross teaches:
A mechanically variable means for supporting a plant without a growth medium as the plant matures. (See Fig 6 #102); (Column 2, lines 50-55)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the growth system of Gagne to incorporate a mechanically variable means for supporting plant growth, as taught by Ross.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Ross, further in view of Fogg; Lewis W. et al. (US Patent No 4163342 A; hereinafter Fogg).	
Regarding claim 14 Gagne, in view of Ross, as shown above, discloses all of the limitations of claim 13. Gagne, in view of Ross, does not explicitly teach that a means for applying the pulsed mist nutrient solution includes a diverter valve. However, Fogg teaches:
Diverter valve. (Column 5, lines 65-67)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the valves of Gagne, in view of Ross, to incorporate a diverter valve, as taught by Fogg in order to optimize yields at minimized unit yield costs (Column 6, lines 5-10) and since a simple substitution of one known element for another would obtain predictable results.
Response to Arguments
Applicant’s arguments filed 03/03/2021, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly applied prior art references. The primary reference of Gagne is maintained.
Applicant’s argument in regards to the 112 rejection for the limitation reciting the just-in-time basis has been fully considered in regards to the specification paragraphs [0017, 0022, and 0034] applicant has provided. Therefore, the examiner is interpreting the just-in-time basis as a broad limitation, but not indefinite.
Regarding applicant’s arguments that the device of Gagne is not configured to support a growth frame, the examiner respectfully disagrees. The device of Gagne comprises circular apertures which are capable of supporting growth frames. The newly applied reference of Fraze further discloses this feature. Additionally, Fraze discloses wherein the growth frame has a flat collar which is inserted into an aperture of a curved surface. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “flat plate with orifices”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments that the device of Gagne does not keep nutrients separate from water until just before they are delivered to the plants, the examiner respectfully disagrees. As applicant has pointed out the chemical supply tubs are separate from the external water supply. The two are mixed before being delivered to the plants based on current operational requirements. Applicant has recited where the tanks of Gagne store the chemicals for an indefinite length of time. The examiner is interpreting this time to be zero. Therefore, Gagne meets the limitations of the claim.
In regards to applicants argument that a metering pump is not a positive displacement pump, the examiner respectfully disagrees. Metering pumps can be considered a subset of positive displacement pumps where the accuracy is what differentiates the two. See attached reference to (Cole-Parmer 2018).
Regarding applicant’s arguments that “Applicant's claim clearly calls out an open loop system in the preamble” When reading the preamble in the context of the entire claim, the recitation “closed loop system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, Gagne discloses that although the water is preferably recycled, a purge drain may be included, See [0039]. 
Regarding applicant’s arguments in regards to the just-in-time basis for delivering a nutrient mist to the plants. The examiner is interpreting the just-in-time basis as a broad limitation. Applicant has not disclosed a strict length of time in which the nutrients are delivered to the plants. As such, Gagne discloses where the nutrients are kept separate from the external water supply before being hydraulically delivered to the plants based on current operational status of the system. The length of time that the water passes though the mixing/storage tanks could be zero, and therefore would be immediately delivered to the plants.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644